DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4, 6, 7, 13-16, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2009/0068386 (“Emad”).
Considering Claims 4 and 7: Emad teaches a composition containing 50 to 95 percent polyamides, 0 to 46 percent unmodified polyolefins, and 4 to 50 percent modified polyolefins.  (Emad, ¶¶ 0007-0010).  Emad teaches an example composition containing 71.85 percent of the polyamide PA12 (i.e., nylon 12) and 14 percent of the unmodified polyolefin HDPE.  (Id. ¶¶ 0140-0141; Table 1, Sample 2).  The amounts of polyamide and unmodified polyolefin in this example composition fall within the ranges for these two components recited by claim 4.  The polyamide PA12 in the example composition of Emad reads on the nylon 12 of claim 4.  The polyethylene in the example composition of Emad is HDPE rather than linear low density polyethylene (i.e., LLDPE), as claimed.  However, Emad teaches generally that it is suitable to use any of LDPE, HDPE, or LLDPE as an unmodified polyolefin in the composition.  (Id. ¶ 0107).
Emad appears to be silent as to the structure of the modified polyolefin used in the examples.  However, Emad teaches generally that it is suitable to use polyolefins that are terpolymers of ethylene, alkyl acrylate, and maleic anhydride or glycidyl methacrylate.  (Id. ¶ 0064).  The modified polyolefin of Emad reads on the compatibilizer of claim 4.  Emad is analogous art because it is directed to the same field of endeavor as the claimed invention, namely polyamide compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the modified polyolefin that is a terpolymer of ethylene, alkyl acrylate, and maleic anhydride or glycidyl methacrylate as the modified polyolefin in the example compositions of Emad, and the motivation to have done so would have been, as Emad suggests, that this modified polyolefin is suitable for use in the composition of Emad.  (Id.).
Emad reports the IZOD impact strength of the compositions as measured by ASTM D256.  (Emad, ¶ 0140; Table 2).  Emad teaches that there is “No break” for the example compositions under the test when “n=10.”  Emad, on its face, does not appear to expressly teach an Izod Impact energy measured at 0 °C of greater than 6 ft-lb./inch or that the IZOD impact energy of the composition at 0 °C is “at least twice that of a neat polyamide.”  However, the reference teaches a composition containing the claimed components in the claimed amounts.  According to the original disclosure, the claimed impact energy properties are achieved by a composition having the claimed structure.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the claimed absolute and relative Izod Impact energies measured under the claimed conditions, would necessarily flow from a composition containing all of the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claims 6 and 13-15: Emad is silent as to the bio-based carbon content of the composition or components.  However, the bio-based carbon content limitation of the present claims refers to the process by which the claimed composition (or the components thereof) is prepared rather than the structure of the composition (or components).  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Emad teaches a composition having the claimed structure, and there is no evidence that the source of carbon in the composition would materially affect the structure of the final product.
Considering Claim 16: Emad teaches that the composition is blended by reactive extrusion.  The references does not expressly use the term “melt blending.”  However, one of ordinary skill would reasonably understand that the reactive extrusion of Emad would entail both melting the components and blending them.  Furthermore, the “melt blending” limitation of claim 16 refers to the process by which the claimed composition is prepared rather than the structure of the composition.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Emad teaches a composition having the claimed structure, and there is no evidence that the method of combining the components of the composition would materially affect the structure of the final product.
Considering Claims 19 and 20: Emad teaches that the composition is blended and shaped by reactive extrusion to form a hose.  (Emad, ¶ 0140).  The extruded hose of Emad reads on the article of claims 19 and 20.

Claims 17 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2009/0068386 (“Emad”), as applied above to claim 4, and further in view of Hans-Georg Elias & Rolf Mülhaupt, Plastics, General Survey, 2. Production of Polymers and Plastics, in Ullmann’s Encyclopedia of Industrial Chemistry, 38 pages, published online 2015 (“Elias”).
Considering Claims 17 and 18: The relevant teachings of Emad are discussed above with respect to the obviousness rejection of claim 4.
	Emad does not teach that the composition is in the form of a powder or a filament.  However, Elias teaches typical 3D printing techniques utilizing polymer powders or filaments.  (Elias, 37, second column, final paragraph).  Elias is analogous art because it is directed to the same field of endeavor as the claimed invention, namely production of polymers and plastics.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the composition of Emad into a powder or filaments for 3D printing, and the motivation to have done so would have been, as Elias suggests, that this technique is emerging as a highly-versatile processing technology for rapid manufacturing.  (Id.).
Response to Declaration
The Declaration under 37 C.F.R. § 1.132 dated April 12, 2022, is not sufficient to overcome the rejection of claim 4 over Emad as set forth in the Office Action dated October 12, 2021, for the following reasons.
A) At ¶ 4, Declarant states that “[t]he polyamide identified in Figure 1 as ‘PA-11’ is Rislan® polyamide 11.”  Declarant does not directly address which polyamide is used in the compositions shown in Table 1 (page 17 of original disclosure) or Table 2 (page 21 of original disclosure).  However, Figure 1 is described at ¶ 68 of the original specification, immediately below Table 1, and it appears that the data shown in Table 1 corresponds to the data plotted in Figure 1.  Accordingly, the examiner is interpreting the “Polyamide” of Table 1 to be polyamide 11.  It is still not clear from the specification, however, whether the polyamide of Table 2 is also polyamide 11, and Declarant makes no statement about the identify of the polyamide shown in Table 2.
B) At ¶ 5, Declarant states that “[t]he compatibilizer used in the Examples is Lotader® AX8900, a terpolymer of ethylene, methyl acrylate and glycidyl methacrylate.”  Example 1 of the present disclosure (at ¶¶ 66-68) includes Table 1, and Examples 2-7 (at ¶¶ 69-81) have results that are shown in Table 2.  Accordingly, the examiner is interpreting the compatibilizer of Tables 1 and 2 to be the Lotader® AX8900 identified by the Declarant.  The examiner notes that Emad teaches “LOT-ADER® polymers” as examples of suitable modified polyolefin compounds at ¶ 64.
C) The statements in the Declaration clarify the structure of the example compositions shown in the present specification.  Declarant does not assert or describe any unexpected results achieved by the claimed invention.
Response to Arguments
Applicant’s arguments in the remarks dated April 12, 2022, have been fully considered, and the examiner responds as follows.
A) Applicant argues at page 9 of the remarks that the “data of the present specification” shows that “the pending claims are associated with greater than expected results in view of the disclosure of Emad.”  At pages 9 and 10, applicant clarifies, with reference to the Declaration, the structure of the example compositions of the present invention.  Applicant plausibly describes, with reference to US Pat. 6,528,587 (“Roberts”; identified at ¶ 141 of Emad), how the “modified polyolefin” in the examples of Emad are mixtures of (1) copolymer of polyethylene and a comonomer (1-octent or 1-butene) that is grafted with malic anhydride; and (2) a copolymer of LLDPE and 1-butene.
B) At page 10 of the remarks, applicant asserts that the claimed compatibilizer (i.e., a terpolymer of ethylene, acrylic ester, and glycidyl methacrylate) is different from the modified polyolefins disclosed in the examples of Emad.  The examiner does not disagree with this statement.  However, the present rejection is an obviousness rejection, and Emad teaches the claimed terpolymer at ¶ 64 as a suitable modified polyolefin.  In the same passage, Emad appears to identify the same trade name “LOT-ADER®” as the trade name for the compatibilizer used in the examples of the present application, as described at ¶ 5 of the Declaration dated April 12, 2022, which states that “[t]he compatibilizer used in the Examples is Lotader® AX8900.”
C) At page 10 of the remarks, applicant points to Table 1 of the specification, noting that Inventive Blend 1 and Inventive Blend 2 (columns labeled 4 and 5) exhibit improved properties compared with the other compositions shown in the table.  Specifically, applicant points to the Izod impacts at 0 °C (16.4 and 11.8) and “no-break impact behavior” as measured under ASTM D256 for these two inventive blends.  The examiner does not dispute the factual statements made by applicant.  However, to demonstrate unexpected results sufficient to overcome an obviousness rejection, there must be a comparison between the closest prior art of record (Emad) and the claimed invention.  Applicant does not assert that the non-inventive compositions shown in Table 1 (columns labeled 1, 2, 3, and 6) stand in for any composition of Emad.
D) At page 10 and 11 of the remarks, applicant asserts that “[t]he MA-EBA” shown in several of the compositions in Table 2 of the present specification “is similar in composition to the hard-soft modifier of Emad.”  Applicant then points to Examples 18 and 19 as reasonably representative of the compositions of Emad.  These examples, applicant states “display inferior performance to Inventive Blends 1 and 2” in Table 1.  Applicant doesn’t spell out what is meant by “inferior performance.”  However, the examiner notes that Table 2 shows Examples 18 and 19 (in Table 2) as having an Izod impact at 0 °C of 2.5 and 4.5 while those of Inventive Blends 1 and 2 (in Table 1) are 16.4 and 11.8.  The problem with this comparison, however, is that Examples 18 and 19 are not representative of what Emad teaches.  
Emad teaches an example composition (“Sample 2”), which the examiner has pointed to in the obviousness rejection, containing 71.85 parts of polyamide 12, 14% of HDPE, 6% of a soft modifier (i.e., the modified polyolefin taught by Roberts, as plausibly explained by applicant, discussed above), 7% of a plasticizer, and 1.2% of a heat and light stabilizer.  (Id. ¶¶ 0140-0141; Table 1, Sample 2).  The examiner does not find that Examples 18 and 19 of the present specification are sufficiently equivalent to Sample 2 of Emad to make a comparison for the purpose of identifying unexpected results because Example 18 and 19 of the present specification to do not contain any HDPE, LLDPE, or any other polyethylene.  They are merely a mixture of polyamide (the structure of which has not been clarified by the Declaration dated April 12, 2022, which refers only to the polyamide of Figure 1) and EBA-grafted MA (Example 18), or a mixture of the polyamide, EBA-grafted MA, and Lotader® copolymer (Example 19).
Because the examiner is not able to make a meaningful comparison between the claimed invention and the closest prior art of record (i.e., Sample 2 of Emad), the examiner is not able to conclude that the claimed invention exhibits unexpected results when compared with the closest prior art of record.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767